Citation Nr: 0838426	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service connected 
disability.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse action 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded for 
additional development by the Board in August 2006, and the 
claim for entitlement to service connection for a psychiatric 
disorder is now ready for appellate review.  

Additional evidence received since the August 2006 remand 
includes a June 1983 service medical record reflecting a 
psychiatric evaluation.  As such, the Board will conduct a de 
novo review of the claim for service connection for a 
psychiatric disorder as mandated by regulation.  
38 C.F.R. § 3.156(c).  By this action, the veteran is being 
afforded the greater benefit of a merits-based decision 
rather than a decision based on reopening.  The veteran has 
been afforded the laws and regulations for a merit-based 
decision, and presented a merit-based argument.  Accordingly, 
the appellant is not prejudiced by this action.   Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).   

Some clinical evidence was received at the Board subsequent 
to the August 2006 Board Remand in October 2008 that has not 
been formally reviewed by the RO.  However, as this evidence 
is largely duplicative of evidence previously considered, any 
further delay in the adjudication of the claim for service 
connection for a psychiatric disorder that would result from 
remanding the issue for formal RO consideration of the 
evidence would not be justified.  (More discussion of this 
matter follows in the Analysis.)  Although this evidence 
addresses the etiology of PTSD, this matter is not currently 
on appeal and is REFERRED to the RO in the first instance.  

The issue of entitlement to TDIU requires additional 
processing and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a 
psychiatric disorder to service.

2.  The weight of the competent evidence is against a 
conclusion that a psychiatric  disability is etiologically 
related to service connected disability.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, multiple letters have informed the claimant of the 
information necessary to substantiate the claim  adjudicated 
below.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the veteran was provided with information 
regarding ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although notification letters sent in September 2006 and 
March 2007 were not sent until after the initial adjudication 
of the claim, they were followed by readjudication and the 
issuance of supplemental statement of the case in February 
2008 See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the veteran with actual notice of the 
information needed to prevail in his claim for service 
connection for a psychiatric disorder, and the RO has not 
committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied with respect to the issue adjudicated below.    

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records, to include the 
additional available service medical records requested by the 
Board in its August 2006 remand, and made reasonable efforts 
to obtain relevant post-service records adequately identified 
by the veteran.  Specifically, the information and evidence 
that have been associated with the claims file includes VA 
and private medial records and reports from VA examinations.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed with 
respect to the issue adjudicated below without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim for service connection for a 
psychiatric disorder that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim adjudicated herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service medical records show that the veteran was seen in a 
stress management clinic in February 1983.  The psychiatrist 
found that the veteran had psychogenic pain disorder, and 
noted that somatization disorder and conversion disorder were 
present by history.  The examiner also opined that 
psychiatric problems were quite definitely present, and 
recommended individual psychotherapy on a weekly basis.  When 
the veteran was seen in June 1983 for fatigue, the examiner 
noted that the veteran was "currently seeing mental 
health."  The veteran was hospitalized later that month for 
treatment of abdominal pain, and the reports from this 
treatment indicate he was diagnosed with stress anxiety.  At 
a psychiatric evaluation conducted in conjunction with this 
hospitalization, the veteran stated that he had been 
depressed "most of his life."  The mental status 
examination at that time showed the veteran to be oriented to 
three spheres.  The veteran reported one insistence of a 
"command hallucination" described as a "cultural kind of 
thing," but he denied any other delusions, illusions or 
hallucinations.  He also denied any suicidal ideation.  The 
veteran's affect was flat but memory and cognition were 
intact.  The "diagnosis" on Axis I was limited to NMI, R/O 
Psychogenic Disorder, R/O Somatic Disorder  The psychiatrist 
recommended follow up treatment in a community health clinic 
when the veteran was discharged.  None of the service medical 
records, to include the October 1983 separation examination, 
reflected a definitive diagnosis of a psychiatric disorder of 
in-service onset.  

The post service evidence includes reports from private 
hospitalization for major depression in February 1987 with 
the veteran reporting fleeting thoughts of suicide and 
depression for the previous one or two months.  Additional 
post service evidence includes reports from multiple periods 
of hospitalization in 1991 for psychiatric treatment with 
diagnoses of major depression with psychotic features and 
schizophrenia, and VA outpatient treatment reports reflecting 
treatment in a mental hygiene clinic.  A private medical 
record dated in March 1999 stated the veteran had been 
receiving psychiatric treatment since March 1995 with 
multiple hospitalizations with diagnoses that included major 
depression with psychotic features.  The examiner reported 
that veteran was displaying anxiety and hallucinations.  He 
also reported that the veteran was sent to a "Stress 
Management Clinic" for three months during service and that 
he was going to be sent to another clinic before his service 
was terminated.  This psychiatrist also stated that the 
veteran suffered from multiple physical conditions, to 
include irritable bowel syndrome, prostatitis and 
incontinence, and that "[a]ll this physical sickness has 
been causing his [d]epression."  It is noted that service 
connection has been in effect for irritable colon syndrome 
and prostatitis since August 1991. 

In contrast to the March 1999 opinion referenced above, an 
opinion in May 1999 by a VA psychiatrist was that the 
veteran's psychiatric condition, schizoaffective disorder, 
was "a separate entity not secondary to his service 
connected disability."  The more recent evidence includes 
voluminous private and VA medical evidence reflecting 
continuing treatment for psychiatric problems, with diagnoses 
to include bipolar disorder and major depression with 
psychotic features.  However, none of this evidence contains 
any medical findings or an opinion by an examiner linking a 
current psychiatric disorder to service or a service 
connected disability.  To the contrary, a VA psychiatrist, 
following a review of the claims file and examination of the 
veteran in January 2003, concluded that there was no evidence 
of psychotic or manic episodes during service; that there was 
no evidence of psychiatric treatment until 1989 (the record 
actually reveals initial psychiatric treatment in 1987) after 
the veteran developed a psychotic episode related to 
stressful situations in his job; and that the veteran's 
psychiatric problems were not due to his service connected 
irritable colon syndrome.  Two statements received from VA 
medical professionals in October 2008 reflect diagnoses of 
post-traumatic stress disorder, major depressive disorder and 
depression.  One of these statements shows the veteran, and 
not the examiner, noting that "roughly 50%" of his 
depression is directly related to medical problems, to 
include diarrhea.  While one of these statements links post-
traumatic stress disorder to claimed military sexual trauma, 
a matter not currently on appeal, neither of these statements 
contain an opinion from a physician, as opposed to the 
veteran, that link any other psychiatric disorder to service 
or service-connected disability. 

Applying the pertinent legal criteria to the evidence of 
record as summarized above, while treatment for mental health 
problems during service is demonstrated, the service medical 
records, to include the reports from the October 1983 
separation examination, do not reflect a definitive diagnosis 
of a psychiatric disorder of in service origin, to include 
the predominant psychiatric disorders the veteran has been 
diagnosed with since service separation.  Indeed, it was 
specifically noted on the reports from the June 1983 
psychiatric evaluation that the veteran was "NMI," meaning 
he had no mental illness, and the mental status examination 
conducted at that time revealed no significant clinical 
findings.  There is also no competent medical evidence 
linking a current psychiatric disorder to service.

As set forth above, there are conflicting medical opinions as 
to whether the veteran's psychiatric disorder is 
etiologically related to service-connected disability, with a 
March 1999 private medical report finding such a relationship 
and May 1999 and January 2003 VA medical opinions finding no 
relationship between a service connected disability and the 
veteran's psychiatric problems.  The Board's responsibility 
includes the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Court has held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

In contrast to the March 1999 opinion, which was not based on 
a review of the claims file, the January 2003 VA opinion was 
preceded by a review of the claims file.  See Prejean, 
Grover, supra.  In addition, the March 1999 opinion was 
limited to a conclusory statement, and not supported by an 
explanation of the basis for this opinion.  See Guerrieri, 
Sklar supra.  In contrast, the VA examiner supported his 
January 2003 opinion with specific reference to the clinical 
evidence of record.  See Black, Miller supra.  In this 
regard, the VA examiner noted that a review of the claims 
file reveled that the veteran first developed psychotic 
symptoms related to the stress of his job, not his medical 
problems.  While one of the clinical records received in 
October 2008 shows the veteran reporting that "50 percent" 
of his psychiatric problems were the result of service-
connected medical disability, the examiner himself did not 
reach this conclusion.  Such assertions as these made by the 
veteran in this October 2008 statement are largely 
duplicative of similar written assertions from the veteran, 
and cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In short therefore, the 
Board finds that the probative weight of the negative 
evidence, to include the "nexus" evidence set forth above, 
exceeds that of the positive.  Therefore, the veteran's claim 
for service connection for a psychiatric disorder must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a psychiatric disorder to include as 
secondary to service-connected disability is denied.  


REMAND

The Board remanded the claim in August 2006 in order to 
conduct additional evidentiary development.  Pursuant to this 
development, a considerable amount of evidence was obtained.  
In February 2008, the RO reviewed the claim regarding a 
psychiatric disability but failed to consider the evidence as 
it pertained to the pending appeal for TDIU.  The Board may 
not review this evidence in the first instance.  
38 C.F.R. § 19.31.  On remand, corrective action must be 
taken.

Accordingly, the case is REMANDED for the following action:

The claim for TDIU must be readjudicated.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


